SHANNON, Chief Judge.
Petitioner seeks a writ of certiorari to review an order of the Florida Hotel and Restaurant Commission.
The commissioner found that the petitioner herein had .failed to comply with Section 509.201, Fla.Stat., F.S.A., in six particulars.
The petitioner herein sets forth eight points on appeal. However, the eight points raise only two issues, viz.: whether or not the case of Florida Hotel and Restaurant Commission v. Dowler, Fla.1958, 99 So.2d 852, is res judicata on the question here involved; and the constitutionality of Sec. 509.201, Fla.Stat., F.S.A.
We do not deem it necessary to reach the merits of the issue of res judicata for the reason that the question has been raised for the first time in this court. For this reason, we shall not consider this question.
The constitutionality of the statute brought under scrutiny here was laid to rest by the Supreme Court in Adams. v. Miami Beach Hotel Assn., Fla.1955, 77 So.2d 465. See Nugent v. Florida Hotel and Restaurant Commission, Fla.App.1962, 147 So.2d 606; and City Center Motel, Inc. v. Florida Hotel and Rest. Comm., Fla.App. 1961, 134 So.2d 856.
Certiorari denied.
ALLEN and SMITH, JJ„ concur.